Citation Nr: 1441707	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-17 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over these claims is now with the RO in St. Petersburg, Florida.

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  Bilateral hearing loss was noted upon entry into service, and is shown to have permanently increased in severity during service.  

3.  The Veteran's currently diagnosed tinnitus is proximately due to the bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claims of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A veteran who served during a period of war, or after December 31, 1946, will be presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the veteran suffered from an injury or disease in service.  If this is found, VA must then address both the pre-existence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  See also Wagner v. Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service"; instead "aggravation in service" requires a worsening of the underlying condition as a whole.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Sensorineural hearing loss, an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); however, as discussed below, sensorineural hearing loss was noted upon service entrance examination, and as such, pre-existed service.  Therefore, the presumptive service connection provisions for the showing of a disease incurring in service based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Bilateral Hearing Loss Analysis

The Veteran contends that service connection is warranted for hearing loss.  Specifically, the Veteran contends that he was exposed to acoustic trauma while in service while assigned as an armorer and as a truck driver.  The Veteran's service personnel records reflect the Veteran's assignment as an armorer from March 1967 to July 1967.  

As noted above, the first inquiry is whether there was evidence that the condition existed prior to enlistment.  In this case, the Board finds that the enlistment examination, as referenced below, noted hearing loss in both ears.  As such, the presumption of soundness does not apply to this case.  38 U.S.C.A. §§ 1111, 1132.

The Veteran was provided an audiological evaluation in September 1964 upon entrance to active service.  The Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association.  Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the thresholds reported in the September 1964 examination have been converted to the ISO-ANSI standards.  The pure tone thresholds, in decibels, as converted to ISO-ANSI standards, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
NT
60
LEFT
15
10
5
NT
35

Under "Summary of Defects and Diagnoses" on the September 1964 entrance examination, the examiner noted "hearing loss, high frequent loss rt."  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H2."  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for lower extremities; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.  

While the evaluating physician made specific notation of high frequency hearing loss in the right ear, the Board notes that the Veteran also exhibited a pure tone threshold above 20 decibels in the left ear at a frequency of 4000 Hertz.  For in-service hearing loss, a veteran's hearing thresholds are not required to meet the VA criteria for disability purposes under 38 C.F.R. § 3.385 (2013).  The correct standard to apply to in-service hearing loss, if any, is that the threshold for normal hearing ranges from zero to 20 decibels.  See Hensley, 5 Vet. App. 155.  Applying this standard to the Veteran's 1964 entrance evaluation indicates that the Veteran presented with some degree of hearing impairment in the left ear in addition to the hearing impairment noted in the right ear.  This finding is supported by the February 2012 VA examiner who indicated that high frequency hearing loss was noted in both ears on the service entrance examination.  

As the Board finds that bilateral hearing loss was noted upon the Veteran's service entrance examination, the Veteran cannot bring a claim for service connection for incurrence of bilateral hearing loss (direct service connection), but he may bring a claim for service-connected aggravation of that disorder.  Wagner, 370 F.3d 1089.  Therefore, the remaining governing question is whether the Veteran's pre-existing bilateral hearing loss was aggravated beyond the natural progress of the condition during military service.  If the Veteran's hearing loss is shown to have increased in severity during service, then clear and unmistakable evidence is required to rebut the presumption of aggravation.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's hearing loss demonstrated an increase in severity during service.  Evidence in favor of the finding of in-service aggravation of the Veteran's hearing loss is contained in the Veteran's lay statements of in-service acoustic trauma and the Veteran's service separation audiological evaluation.   

As mentioned above, the Veteran contends that he experienced acoustic trauma while in service, and as a result, his hearing worsened while in service.  Specifically, the Veteran reports that he was exposed to continual sounds of gunfire and other artillery while working as an armorer.  Service personnel records confirm the Veteran's assignment as an armorer.  As such, service-related noise exposure is conceded.  In addition, the Veteran is competent to report symptomatology he experienced in service and report that he noticed a detriment to his hearing while in service, as these are matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469.  The Board also finds the Veteran's assertions to be credible.  

On the July 1969 separation audiological evaluation, pure tone thresholds, in decibels, as converted to ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
NT
15
LEFT
25
10
15
NT
20

Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H1," indicating no hearing deficiency noted.  See McIntosh, 4 Vet. App. at 555.    

While the evaluating physician indicated no hearing deficiency noted, the Board notes that the Veteran exhibited a pure tone threshold above 20 decibels in the left ear at the frequency of 500 Hertz.  As discussed above, the correct standard to apply to in-service hearing loss is that the threshold for normal hearing ranges from zero to 20 decibels.  See Hensley, 5 Vet. App. 155.  Applying this standard to the Veteran's 1967 separation evaluation indicates that the Veteran presented with a pure tone threshold reading outside the normal range in the left ear that was not present upon entrance examination.  In addition, while the Veteran's service separation audiogram shows demonstrates improved pure tonethresholds at a frequency of 4000 Hertz, the Board notes that the Veteran experienced an upward shift in pure tone thresholds, an indication of decreased hearing acuity, in the right ear at 1000 Hertz, and in the left ear at 500 Hertz and 2000 Hertz.  

Evidence against the finding of in-service aggravation of the Veteran's hearing loss is contained in the February 2012 VA examination.  The Veteran was afforded a VA audiological examination in February 2012 in connection with his claim for service connection.  Upon audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
80
105
105+
LEFT
15
30
30
60
70

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 76 percent in the left ear.

The VA examiner took a thorough history of the Veteran's complaints, including history of onset and report of symptomatology.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran presented with bilateral high frequency hearing loss upon service entrance examination.  However, the VA examiner opined that the Veteran's hearing loss was less likely than not aggravated by his active service.  The VA examiner based her opinion on non-service-related factors, specifically post-service occupational noise exposure and the effect of aging, and the fact that military noise exposure was not conceded.  However, as discussed below, military noise exposure has been conceded.  In addition, the VA examiner felt that the service separation examination audiological results were invalid and therefore could not be used to show a worsening of the Veteran's hearing loss.  However, the VA examiner did not provide sufficient reasons as to her belief, only that she felt the entrance and separation examinations logically could not both be valid.  Therefore, the Board finds the VA examiner's opinion as to aggravation of the Veteran's bilateral hearing loss to be inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Given the onerous burden on the government to show by clear and unmistakable evidence that no aggravation of the pre-existing bilateral hearing loss took place and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral hearing loss pre-existed service and was permanently aggravated by service.  As such, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus, to Include as Secondary to Service-Connected Hearing Loss Analysis

The Veteran contends that he is entitled to service connection for tinnitus.  Specifically, the Veteran reports tinnitus symptoms beginning following in-service noise exposure and occurring periodically since service.  The Veteran further reports that his sensations of tinnitus have increased in volume and duration since service separation.  

In the alternative, the record reflects a theory of entitlement to service connection for tinnitus as secondary to the service-connected bilateral hearing loss as adjudicated above.  As the Board is granting service connection based on secondary service connection (adjudicated below), the originally contended theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  After a review of all the evidence, the Board first finds that the evidence shows a current disability of tinnitus.  In a February 2012 VA examination, the Veteran was diagnosed with tinnitus.  

As adjudicated above, the Veteran is service-connected for bilateral hearing loss.  The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's tinnitus is proximately due to the service-connected bilateral hearing loss.  

As mentioned above, the Veteran was afforded a VA audiological examination in February 2012.  The VA examiner opined that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure, and further opined that aggravation of the Veteran's tinnitus was less likely than not due to acoustic trauma.  Instead, the VA examiner attributed the Veteran's tinnitus to the Veteran's pre-existing bilateral hearing loss.  Despite the VA examiner's negative nexus statements regarding service incurrence or aggravation of the Veteran's tinnitus, the VA examiner has provided a positive nexus between the Veteran's service-connected bilateral hearing loss and the Veteran's tinnitus.  For these reasons, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus, as secondary to the service-connection bilateral hearing loss, have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus, to include as secondary to bilateral hearing loss, is granted.  



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


